DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 6/4/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-5, 7-10 are pending in this application.
Claims 1, 7 have been amended. 
Claim 6 has been cancelled. 
Claim 10 is new.
Claims 1-5, 7-10 have been rejected. 

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.


5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 1-4, 5, 7, 8, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasuko F et al. (JP 2014-128240: Examiner annotated Inventor name and considered Applicants submitted English translated version of this Foreign reference posted 6/17/2020)) in view of Masao K et al. (JP 2012-244971) and further in view of Ido et al. US 2011/0217431.


Yasuko F et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 100 to 1200” as claimed in claim 1. 
Masao K et al. discloses that a bitterness substance alpha- acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and (at least in [0014], Example 1). Therefore, the ratio is 25 (lowest ratio 1000/40=25) to 100 (highest ratio 4000/40=100) which touches the claimed ratio 100 to 1200 as claimed in claim 1. It is known that the sugar Equivalent (SE) is the equivalent in terms of sucrose means the percent SE value represents the sweetness in terms of sucrose (Considering degree of sweetness of sucrose=1) as is also evidenced by applicants own specification ([0027], in PGPUB).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. with the teaching of Masao K et al. in order to have an improved taste including combinations of 
Yasuko F et al. in view of Masao K et al. are silent about the preservative and its amount in such a beer-taste beverage product.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) as claimed in claims 1, 7. Therefore, it also meets the claim limitation of “preservative is benzoic acid” as claimed in claim 5. 
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) which overlaps the amended claim 1 and amended claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. in view of Masao K et al. in order to have disclosed range amount of benzoate as benzoic acid as preservative.

8.	 Regarding claim 2, Masao K et al. discloses that the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and at least in [0014], Example 1).

Claim 2 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

9.    Regarding claim 3, Masao K et al. discloses that a bitterness substance alpha-acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance (at least in [0014], Example 1).



11.    Regarding claim 8, Yasuko F et al. discloses that the method includes a step of adding wort containing hop extract ([0013] step (4), [0027]) to meet “hop-derived component” of claim

12.    Regarding claim 9, Yasuko F et al. discloses a method for producing a nonalcoholic beer taste beverage including a hop-derived component ([0013]-[0015]) which is bitter taste component alpha acid ([0027]).

13.	Regarding claim 10, Yasuko F et al. discloses a method for producing a nonalcoholic beer taste beverage including a hop-derived component ([0013]-[0015]) which is bitter taste component alpha acid ([0027]).
Yasuko F et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 150 to 1200” as claimed in claim 10.
	Masao K et al. is a broad disclosure. Masao et al. discloses that the beverage can be any beverage including beer-taste beverage also ([0013]). Masao K et al. Masao et al. discloses that iso -alpha acid can be 10-60 ppm ([0019]) having 1 ppm isoalpha acid having bitterness value 1 ([0016]) and considering in example 2, the disclosed broad range of 0.05 SE% (i.e. 500 ppm) to 1.6 SE%  (i.e.16000 ppm) of neotame in an adjusted 30 to 40  bitterness value (i.e. represents Bitterness unit BU) and following 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. with the teaching of Masao K et al. in order to have an improved taste including combinations of combined proportionate intensity of bitterness, sweetness, intensity of lingering bitter astringent taste, intensity of body feeling etc. ([0014]) of the final product.
	It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the desired bitterness and sweetness from the teaching of combined prior arts of record to achieve the desired taste of the final product.  Therefore, it is considered as Result effective variable.
Absent showing of unexpected results, the specific amount of sweetness/bitterness ratio is not considered to confer patentability to the claims. As the taste and sweetness/bitterness ratio are variables that can be modified, among others, adjusting the amount of sweetness by selecting type of sweetener, its sweetness intensity and amount of iso alpha acid (i.e. hop) to have desired bitterness value (unit) and the ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetness and bitterness and the ratio in Yasuko F et al. in view of secondary prior arts, to amounts, including .

Response to arguments
14.	Applicants arguments and amendments have been considered and addressed below. 

15.	Applicants argued on page 4, in Remarks section
(i)  “Initially, the Examiner calculates a sweetness/bitterness ratio from the data in Masao to read upon the presently claimed ratio. However, the calculations are incorrect. That is, the Examiner states that “1000/40 = 250” and that “4000/40” = “1000”. However, this should be 1000/40 = 25 and 4000/40 = 100. Thus, when a bitterness unit of 40 is considered with the highest and lowest sweetness points, the range is 25 to 100 (not 250 to 1000)”.
(ii) Applicants also continued arguments that “Nonetheless, to facilitate prosecution, claim 1 has been amended with the features of claim 6. The Examiner has acknowledged the inventiveness of claim 6 over Yasuko in view of Masao. Withdrawal of the rejection is respectfully requested”.
In response to (i), it is agreed that paragraph 6 of the office action mailed 3/16/21 had an inadvertent typing error as noted by applicant and that clearly 1000/40 is 25 and 
In response to (ii), claim 6 was rejected using secondary prior art by Ido et al. US 2011/0217431. Therefore, as the claim limitation of claim 6 was incorporated into independent claim 1 by cancelling claim 6, therefore, the rejection of claim 1 has been made by using additionally secondary prior art by Ido et al. in order to address specifically the claim limitations of amended claim 1 which was incorporated from cancelled claim 6. Therefore, the rejection is maintained. The arguments made for Ido et al. has been considered and is addressed below.

16.	Applicants argued on page 5, first paragraph “that initially, Applicant submits that the use of preservatives as presently claimed in nonalcoholic beer taste beverages is not obvious to one of ordinary skill in the art.
In determining obviousness, the inquiry is not whether each element existed in the prior art, but whether the prior art made obvious the invention as a whole for which patentability is claimed.” Henkel Corp. v. Coral, Inc., 754 F. Supp. 1280, 21 U.S.P.Q.2d (BNA) 1081 (N.D. Ill. 1990) (affirmed Henkel Corp. v. Coral, Inc., 945 F.2d 416 (Fed. Cir. 1991). “One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.” Id. Something in the prior art as a whole must suggest the desirability, and thus the obviousness.
Specifically, in paragraph [0023] of Yasuko, it is described that “a beer taste beverage may contain a sugar content, various additives, and the like as in an ordinary Yasuko, preservatives are listed only as one specific example of 10 additives. Yasuko fails to provide any further teaching regarding the addition of preservatives or an amount thereof”.
In response, it is to be noted that examiner disagrees that the use of preservatives as presently claimed in nonalcoholic beer taste beverages is not obvious to one of ordinary skill in the art.
It is to be noted that Ido et al. is used as secondary prior art to address preservative and Ido et al. discloses that benzoic acid is used as a preservative in the beverage composition ([0053], [0062]) including beer ([0022]). This is interpreted as benzoate preservative is applicable broadly for any type of beverage including alcoholic and non – alcoholic beverage. Ido et al. is a broad disclosure.
Yasuko et al. discloses the addition of preservatives in such a composition. Yasuko discloses additives of different categories including the group representing broadly preservatives ([0023]). Therefore, it is not the long lists of many similar components from one category. However, if there is the disclosure, it should be considered. In this instance, therefore, the disclosed additive in the group of preservative is disclosed by Yasuko et al. which is considered as a general disclosure of preservative  (genus). 
 However, it is agreed that Yasuko et al. fails to provide any further teachings regarding the amounts of preservative in such a composition. 

 Therefore, as the primary prior art by Yasuko discloses additives of different categories including the group representing broadly preservatives (genus), therefore, one of ordinary skill in the art can consider to modify Yasuko et al. with the specific disclosed amount of benzoic acid which serves as specific preservative (species) at this disclosed range amount as disclosed by Ido et al. which would have resulted better preservation of the beer-taste beverage product. Therefore, the rejection of amended claim 1 as obvious over Yasuko F et al. in view of Masao K et al. and further in view of Ido et al., therefore, maintained according to the requirements for obviousness as discussed in MPEP § 2142 and also discussed in detail in the office action above. 

17.	Applicants argued on page 5 that “Next, Ido states that preservatives are used for carbonated beverages, but there is no statement that preservatives are used for non-alcoholic beers. In addition, Ido is an invention of a beverage containing 50 or more and less than 2,000 ppm of condensed phosphate(s) (claims)”.
Applicants continued to argue that “on the other hand, Yasuko does not only show beverage containing condensed phosphate(s) but non-alcoholic beers containing the phosphate(s)”.
In response, “phosphate” is an ingredient which is not in the claim. However, claim 1 recites “comprising” open ended transitional phrase. Therefore, the presence or 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, as argued above,  it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

18.	Applicants argued on page 6 first paragraph that “Furthermore, all examples of Ido are sugary soft drinks. On the other hand, Yasuko discloses beer taste beverage including hop (see claims) and Masao discloses beer taste beverage including iso-alpha acid (see claims). Both of them are bitter taste drinks. Therefore, person skilled in the art would not combine Ido with Yasuko and Masao since their desired taste profile is polar opposite”.
In response, it is to be noted that and as mentioned above that Ido et al. is used as secondary prior art to address preservative in beverage composition and beverage can be broadly any beverage including soft drinks, non-alcoholic and alcoholic beverages ([0022], [0053], [0062]). Therefore, the combination is proper. 


In response, it is to be noted that according to the corrected value, it is 25 to 100 as mentioned by the applicants and agreed by the examiner and discussed above. Therefore, the disclosed range touch the claimed range at the point 100 showing prima facie case of obviousness. 

20.	Applicants argued on page 6 third paragraph that “However, the examples described in Masao are not non-alcoholic beer but beer, and so are not analogous. Therefore, the sweetness/bitterness 250-1000 of beer described in Masao cannot be applied to non-alcohol beers in Yasuko”.
In response, it is to be noted that Masao et al. is a broad disclosure. Masao et al. has broadly disclosed that the beverage can be any type of beverage including beer-taste beverage (at least in [0013]). 
Additionally, it is to be noted that Masao et al is used as secondary prior art to address the property of beer with respect to its bitterness/sweetness ratio which can be incorporated into the beer-taste beverage in order to introduce the beer-taste but having no alcohol. Therefore, one of ordinary skill in the art would have been motivated to use the teaching of bitterness/sweetness ratio from the disclosure of beer beverage by which the non-alcoholic (or minimal) beverage of Yasuko et al. can be modified with the 
Therefore, the rejection is made as final.

21.	It is also to be noted that claim 1 may also be considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792